DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.        The terminal disclaimer filed on July 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted to the patent numbers 11048784, 10565359, 10366215, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
Allowable Subject Matter

3.	Claims 1-20 are allowed.

Examiner’s statement of reason of allowance

 4.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to an authentication method by using a scrambled keypad for user input. The prior art of record fails to teach or fairly suggest neither singly nor in combination an authentication method by using a scrambled keypad for user input, in the manner and combinations recited in independent claims 1, and 17, and having the uniquely distinct features of:
                      “wherein the image of the second keypad functions as a cover superimposed over the operable first keypad such that user identification of a key of the second keypad at a location within with the image operates a corresponding key of the operable first keypad at that location to provide an encoded version of the user’s input;”.
           Claims 2-16, and 18-20 incorporate the allowable features recited above, through dependency, and are also allowed.

                      “wherein the image of the second keypad functions as a cover superimposed over the operable first keypad such that user identification of a key of the second keypad at a location within with the image operates a corresponding key of the operable first keypad at that location to provide an encoded version of the user’s input;”, in combination with the other claimed limitations.

Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Peiliang Pan/
Examiner, Art Unit 2492



/TAE K KIM/Primary Examiner, Art Unit 2492